Citation Nr: 0217175	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disorder.

(The issue of entitlement to service connection for a low 
back disorder based on de novo review will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1947 to December 1949, and from October 1950 to June 
1952.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's petition to reopen a 
claim of entitlement to service connection for arthritis of 
the back and spondylolysis.  

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a low back 
disorder.  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.]


FINDINGS OF FACT

1.  By rating decision in August 1998, the RO denied service 
connection for a low back disorder (characterized as 
arthritis/spondylolysis/limitation of motion) based on a 
finding that the disorder pre-existed service and was not 
aggravated therein; the veteran did not timely appeal that 
decision.

2.  Evidence received since the August 1998 rating decision 
tends to show that a low back disorder may have been 
aggravated during service, bears directly and substantially 
upon the matter of service connection for a low back 
disorder, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the August 1998 rating decision 
denying service connection for a low back disorder is new 
and material, and the claim may be reopened.  38 U.S.C.A. § 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified, via RO rating decision in April 
2000, statement of the case in February 2001, and SSOC's in 
September 2001, why his claim has been denied.  He was 
advised of what was needed to establish entitlement to the 
benefit sought and what the evidence of record showed.  In 
July 2001 he was informed of the enactment of the VCAA.  In 
a statement received in November 2001, he informed VA that 
he had no additional evidence to submit.

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records that are 
available and outstanding.  The communications noted above 
have provided him with a general explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since evidence of record is sufficient to address 
the matter at hand (and since the veteran is not prejudiced 
by the determination being made), more specific notice to 
the veteran of his and VA's respective responsibilities in 
procuring evidence would serve no useful purpose.  

II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (effective for claims 
to reopen filed prior to August 29, 2001).  

In petitions to reopen previously denied claims filed prior 
to August 29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 have now been amended.  
However, application of the changes in § 3.156 is limited to 
claims to reopen received on or after August 29, 2001.  Since 
the veteran's claim to reopen was received prior to August 
29, 2001, the new 38 C.F.R. § 3.156 provisions do not apply 
in this case. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a 
claimed disability, there must be (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.  
See also 38 U.S.C.A. § 1153.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

The service medical records show the veteran was treated for 
complaints of back pain on several occasions.  In August 
1951 he was hospitalized for back pain complaints; no 
orthopedic disease was found.  On September 1951 
examination, complaints of back pain of two years duration 
were noted, along with a notation that he was being fitted 
for a brace.  An April 1952 consultation report shows that 
the veteran complained of back trouble since March 1950.  An 
August 1951 admission note reflects that spondylolysis 
existed prior to service.  A June 1952 report of examination 
for discharge from his second period of service shows 
abnormal spine findings; limitation of lumbar spine motion 
was noted.  

On November 1953 VA examination the veteran reported low 
back trouble which began in 1949.  Asymmetry facets of the 
lumbar spine was diagnosed.  

A March 1995 VA progress note includes a diagnosis of low 
back pain.  A December 1995 VA progress note includes a 
diagnosis of lumbar strain.  A January 1997 VA X-ray report 
includes a diagnosis of degenerative arthritis with disc 
space narrowing at L4-5 and L5-S1.  A June 1997 VA progress 
note shows that the veteran complained of low back pain; 
spondylosis was diagnosed.  

In an August 1998 rating decision the RO denied service 
connection for "arthritis/spondylosis/limitation of motion" 
of the lumbar spine based on a finding that a back disorder 
pre-existed service and was not aggravated therein.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter in September 
1998.  He did not initiate an appeal of the August 1998 
denial within one year of notification.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.

Evidence received since the August 1998 rating decision 
includes private medical records.  A May 2000 letter from a 
private physician indicates that he treated the veteran for 
low back syndrome intermittently from 1963 to 1980.  A June 
2001 letter from another private physician indicates that 
the veteran had been his patient since 1992, and that it was 
his medical opinion that the veteran's arthritis of the 
back/spondylolysis was aggravated by his time in military 
service.  

The above-mentioned June 2001 private medical opinion 
indicating that the veteran's back disorder was aggravated 
by military service is new and material evidence, and the 
claim must be reopened.  Previously, there was no competent 
(medical) evidence that the veteran's back disorder was 
"aggravated" by military service; now there is competent 
evidence that it was.  This evidence pertains directly to 
the matter at hand, and is so significant that it must be 
considered in order to fairly determine the merits of the 
claim.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

